Citation Nr: 0612350	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from July 1975 to July 1979 
and June 1982 to June 1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  After the veteran testified at a December 2004 
Central Office hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, the Board remanded the claim in 
February 2005 for additional development.  As explained 
below, the requested development has taken place, and the 
Board will therefore decide the claim.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  In July 1997, the RO denied the veteran's claim for 
service connection for a heart disorder.  Essentially it was 
held that there was no heart disorder shown during service.  
Although notified of that decision the next month, and 
apprised of his procedural and appellate rights, the veteran 
did not appeal.

2.  The additional evidence received since that July 1997 
decision is either cumulative or redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1997 decision denying the claim for service 
connection for a heart disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2005).

2.  The evidence received since that July 1997 decision is 
not new and material and, therefore, is insufficient to 
reopen the claim for service connection for a heart disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini did not 
require that VCAA notification contain any specific "magic 
words," and allowed for the VCAA notification requirements 
to be satisfied by a document such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), as long 
as the document meets the four content requirements listed 
above.  VAOPGCPREC 7-2004, at 3.

In the present case, the RO's initial, September 2001 VCAA 
letter was deficient in that it explained how to establish 
entitlement to service connection but did not explain that 
the veteran had to submit new and material evidence to reopen 
his claim.  The RO did, however, indicate the information and 
evidence still needed to support the claim and VA's duty to 
assist the veteran in obtaining evidence in support of his 
claim.  The RO also asked the veteran to "tell us about any 
additional information or evidence that you want us to try to 
get for you," and "send us the evidence we need as soon as 
possible."  The RO did explain that the veteran had to 
submit new and material evidence to reopen his claim for 
service connection for a heart disorder and correctly defined 
these terms in its October 2002 rating decision.  Any RO 
errors in its initial VCAA notification errors were cured by 
the Board's February 2005 remand and the Appeals Management 
Center's (AMC's) March 2005 letter, which explained that the 
issue was whether new and material evidence had been received 
to reopen his claim for service connection for a heart 
disorder.  See Mayfield, slip op. at 9.

It is noted that the decision in the Kent case further 
explains the notice required in claims for new and material 
evidence.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006).  In that case it is indicated that appellant 
needs to be informed of the prior basis of the denial and 
what constitutes new and material evidence.  It is concluded 
that this has ultimately been done in this case.  In the 
original rating he was told service connection was being 
denied as there was no evidence of heart disorder in service.  
In letters, ratings and statements or supplemental statements 
of the case all Kent notice has been provided.  In the 
Federal Circuit Mayfield decision, it was noted that post 
decisional documents were not to be used as notice.  In this 
case, however, the inclusion of these documents in the notice 
provision is deemed okay as there is complete readjudication 
subsequent to these documents, thus curing any defect in the 
timing.  Thus there is no basis for additional notice or 
development as set out in Kent.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to reopen the claim with 
new and material evidence and to establish service 
connection, but was not provided information regarding a 
disability rating or effective date.  Despite the inadequate 
notice provided to the veteran as to these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Because the Board will 
deny the petition to reopen in this case, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, as there is no disability rating 
or effective date to assign.

Moreover, VA obtained all identified treatment records, 
including the federal prison records that the AMC obtained 
pursuant to the Board's remand instructions.  In addition, 
the veteran indicated in his November 2005 Statement in 
Support of Claim (VA Form 21-4138) that the records referred 
to in the Board's remand had been obtained and requested that 
his claim be processed based on the information already 
received.  Thus, as there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received, VA complied with the VCAA's duty 
to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis will be 
evaluated, in the context of the entire record, and to 
warrant reopening this evidence "must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, but only as to 
petitions to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001).  In this case, 
the veteran filed his petition to reopen was received on 
August 16, 2001, so the former definition of new and material 
evidence at 38 C.F.R. § 3.156(a) applies.  According to the 
old definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

In July 1997, the RO denied the veteran's claim for service 
connection for a heart disorder.  It was essentially held 
that there was no evidence of any heart disorder during 
service.  In August 1997, he was notified of that decision 
and apprised of his procedural and appellate rights, but he 
did not timely appeal.  The unappealed July 1997 decision 
became final and binding based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2005).  And, because the veteran 
did not appeal that decision, there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (prior to August 29, 
2001).  See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).  The July 1997 denial states 
that there is no record of treatment in service for heart 
problems and no evidence demonstrating that the claimed heart 
disorder was incurred in or aggravated by military service.  
None of the evidence received since the July 1997 denial 
tends to show an in-service heart disorder or injury or event 
triggering one or that a heart disorder was otherwise 
incurred in service.  For example, the January to September 
1996 Federal prison records contain various mentions of a 
heart murmur said in a February 1996 note to be asymptomatic, 
a normal March 1996 chest radiograph, a September 1996 
assessment of probable mitral valve regurgitation and 
probable early repolarization pattern shown on EKG; November 
2002 VA outpatient treatment (VAOPT) notes indicated no chest 
pain or pressure, normal chest excursions, no use of 
accessory muscles, regular rate and rhythm without murmur 
without murmurs, S3, S4, or thrill; February 2003 VAOPT notes 
indicate chest normal excursions, normal sinus rhythm on EKG 
with a history of chest discomfort; the April 2003 VA 
examination contained normal heart findings of audible S1 and 
S2 with no murmur, present peripheral pulses with no jugular 
venous distention or edema with a normal chest X-ray other 
than minimal pleural thickening and left atrial enlargement; 
and the veteran testified at the December 2004 Central Office 
hearing that he took nitroglycerin for chest pain.

Significantly, none of the above evidence or any evidence 
submitted since the last prior denial even addresses whether 
there was an in-service injury, disease, or event relating to 
the veteran's heart or whether a heart disorder was incurred 
in service.  The Board therefore need not decide whether the 
asymptomatic heart murmur or other heart symptoms constitute 
evidence of a current disability, see Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (disability refers to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself), because the 
evidence does not relate to the element of service connection 
that was the basis for the prior denial.  Thus, the evidence 
received since the last final denial of the veteran's claim 
for service connection for a heart disorder, is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As new and material evidence has not been 
received, the petition to reopen the claim for service 
connection for a heart disorder must be denied.


ORDER

The petition to reopen the claim for service connection for a 
heart disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


